Citation Nr: 1611447	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-03 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee with limitation of motion.

3.  Entitlement to a rating in excess of 10 percent prior to April 1, 2013, and a compensable rating thereafter for limitation of extension of the left knee, to include the propriety of the reduction from 10 percent to noncompensable, effective April 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the Veteran's 10 percent rating for left knee instability, 10 percent rating for left knee degenerative arthritis with limitation of motion, and 10 percent rating for limitation of extension of the left knee.  The Veteran entered a notice of disagreement with regard to the propriety of the assigned disability ratings.

Thereafter, in an October 2012 rating decision, the RO found clear and unmistakable error in the granting of a separate compensable evaluation for limitation of extension of the left knee and proposed to decrease such rating pursuant to 38 C.F.R. § 3.105(e).  In a January 2013 rating decision, the RO effectuated the reduction from 10 percent to noncompensable for limitation of extension of the left knee, effective April 1, 2013.  

A January 2013 statement of the case continued the 10 percent rating for left knee instability, continued the 10 percent rating for left knee degenerative arthritis with limitation of motion, and assigned a noncompensable rating for limitation of extension of the left knee.  The Veteran perfected his appeal with regard to the propriety of the assigned ratings for his left knee disability in February 2013.  

In February 2013 and August 2013 statements, the Veteran also challenged the propriety of the reduction from 10 percent to noncompensable for limitation of extension of the left knee, effective April 1, 2013.  Therefore, the Board has characterized the issue as shown on the first page of the decision.

A Board video-conference hearing was scheduled in February 2016.  However, in telephone calls with the Veteran in January 2016, documented in Reports of General Information in the claims file, the Veteran indicated that he was unable to report for a hearing and that he did not have anything additional to add to the record, and requested that the Board proceed to adjudicate his claims without a hearing.  Accordingly, as the Veteran has withdrawn his request for a hearing, the Board will proceed to adjudicate the case on the record.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding treatment records referable to the Veteran's left knee disability.  In this regard, in an August 2013 statement, the Veteran reported receiving current treatment from the VA Medical Center.  The claims file only reflects VA Medical Center treatment records dated up to September 2005.  The AOJ should associate any updated VA Medical Center treatment records with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, a July 2013 letter from the Veteran's private physical therapist reported that he had been treating the Veteran for several months.  However, the record does not contain any treatment records from the physical therapist.  However, it does contain records from Suydam Physical Therapy for a period up to May 2010.  As the Veteran has reported receiving continuous physical therapy since November 2002, additional physical therapy treatment records may be available.  See Veteran's August 2013 Statement.  The record also shows that there may be additional treatment records from Dr. Dulai.  In a November 2013 statement, the Veteran also reported treatment from Zwanger-Pesiri Radiology in Merrick, New York, in October 2013, and enclosed a one-page radiology report.  To ensure a complete record, the Veteran should be given an opportunity to identify any additional relevant medical treatment records not already on file which pertain to his claims, to include any updated records from Dr. Suydam, Dr. Koenig, Dr. Kirtane, Dr. Frankini, Dr. Johnson, Dr. Chu, and Zwanger-Pesiri Radiology, and any records from Dr. Zimmerman and Dr. Dulai.  All identified records should be obtained.

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his left knee disability.  In this regard, the Veteran was most recently examined for such disability in November 2011.  However, subsequent to such examination, the Veteran has reported an increase in his disability.  In a November 2013 statement, the Veteran reported that the condition of his left leg has deteriorated and that he is becoming more disabled.  In light of the passage of time and the Veteran's report of an increase in his disability, the Board finds that the Veteran should be afforded another VA examination to determine the current nature and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his left knee disability, to include any updated records from Dr. Suydam, Dr. Koenig, Dr. Kirtane, Dr. Frankini, Dr. Johnson, Dr. Chu, and Zwanger-Pesiri Radiology, any records from Dr. Zimmerman and Dr. Dulai, and any VA treatment records after September 2005.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and severity of his left knee disability.  The examiner should review the record and note such review in the examination report. The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner should identify the nature and severity of all manifestations of the Veteran's left knee disability. The examination must include measurements of range of motion using a goniometer as well as tests of instability.  The examiner should specifically indicate whether such disability results in instability or subluxation and, if so, the severity of such, as well as whether such results in neurologic impairment and, if so, the nerve involved and the severity of such impairment.  The examiner should also comment on the functional impairment associated with the Veteran's left knee disability, to include the impact such has on his daily life and employment.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

